Moyer, C.J.,
dissenting.
{¶ 82} I concur in the judgment of the majority affirming appellant’s conviction for aggravated murder. I would, however, reverse the death sentence and remand the cause for resentencing to a term of imprisonment for life, without the possibility of parole.
*200{¶ 83} In my view, the record does not demonstrate beyond a reasonable doubt that the aggravating circumstance outweighs the mitigating circumstances so as to warrant imposition of the death sentence. In reaching this conclusion, I am persuaded by clear evidence in the record that appellant suffers from a severe mental illness. On the record before us, I cannot conclude beyond a reasonable doubt that Vrabel’s mental illness did not causally contribute to his tragic criminal conduct, thereby reducing his moral culpability to a level inconsistent with the imposition of the ultimate penalty of death. I do not believe that appellant’s crime falls within the category of the most heinous of murders for which the General Assembly has properly reserved the death penalty.
{¶ 84} The majority acknowledges that, notwithstanding the fact that Vrabel presented no mitigating evidence, R.C. 2929.05 mandates that we “review and independently weigh all of the facts and other evidence disclosed in the record in the case and consider the offense and the offender to determine whether the aggravating circumstances the offender was found guilty of committing outweigh the mitigating factors in the ease.” (Emphasis added.)
{¶ 85} I agree with the majority that the evidence proves beyond a reasonable doubt the aggravating circumstance in this case: that Vrabel murdered two people, his live-in companion and his daughter, as a course of conduct. R.C. 2929.04(A)(5). Vrabel purchased a pistol and, on that same day, inexplicably shot Susan Clemente in the head. He shot her again so she would not suffer further. He then fatally shot his daughter, concluding that she would be “better off’ because her mother was dead and her father was going to jail. After wandering around the state for several days, Vrabel returned to his apartment, slept in a room with the deceased victims, and then placed their bodies in the apartment refrigerator and freezer. Vrabel continued to live in the apartment for several weeks under these conditions.
{¶ 86} These facts do prove the existence of the aggravating circumstance: Vrabel killed not one but two people. However, both the facts surrounding the murders and the bizarre reasoning employed by Vrabel in explaining them are certainly consistent with the conclusion that Vrabel suffered from a mental disease or defect at the time of his criminal course of conduct.
{¶ 87} It is true that appellant did not meet the criteria of the insanity defense. However, the criteria for that defense are not legally equivalent to those required for mitigation. The majority cites State v. Bock (1986), 28 Ohio St.3d 108, 110, 28 OBR 207, 502 N.E.2d 1016, for the proposition that a defendant may be “psychotic and still be capable of understanding the charges against him and of assisting his counsel.” That proposition does not, however, mean that the presence of psychotic illness at the time of a crime is not strongly mitigating.
*201{¶ 88} R.C. 2929.04(B)(3) identifies the following as a mitigating factor to be considered in determining whether the aggravating circumstance is sufficient to outweigh any factors in mitigation: “Whether, at the time of committing the offense, the offender, because of a mental disease or defect, lacked substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of the law.” Further, psychological and mental problems that do not match these criteria nevertheless may be considered mitigating pursuant to the “other factors” provision of R.C. 2929.04(B)(7). See State v. Seiber (1990), 56 Ohio St.3d 4, 9, 564 N.E.2d 408.
{¶ 89} Moreover, in my view, the nature and circumstances of the crime may be mitigating where the murder results from delusional or paranoid thinking caused by mental illness, although the weight of that mitigation will vary on a case-by-case basis.
{¶ 90} The majority acknowledges that appellant was diagnosed by a number of mental health professionals as suffering from the recognized brain disorder of paranoid schizophrenia or, alternatively, personality disorder with schizophrenic and/or paranoia features, both severe mental illnesses. In addition, defense counsel filed a motion to determine appellant’s legal competence to stand trial on May 11, 1989, only one month after his arrest, and Vrabel was found incompetent to stand trial for the five years following the murders. During that time, he was institutionalized in a psychiatric hospital and subjected to forced medication. These facts constitute significant evidence indicating that Vrabel suffers from a mental disease or defect.
{¶ 91} The testimony at trial did conflict as to whether Vrabel lacked substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of law. Cf. R.C. 2929.04(B)(3). Dr. Darnall opined that Vrabel could not distinguish between right and wrong at the time of the offense. Dr. Giannini, a rebuttal witness for the state, noted that Dr. Darnall stated that his conclusions were valid only if Vrabel was telling the truth during Dr. Darnall’s examination of Vrabel about hearing voices and experiencing hallucinations.
{¶ 92} While Vrabel “absolutely denied” having hallucinations when Dr. Giannini evaluated his sanity, Vrabel’s denial of manifestations of his own mental illness does not negate the likelihood that he suffered such hallucinations. Dr. Nancy Huntsman, a forensic clinical psychologist whose evaluation of Vrabel had led the trial court to find him incompetent to stand trial, testified that Vrabel stated that he had experienced hallucinations. Vrabel told Huntsman in 1990 that “he had heard the voice of Susan and Lisa call to him.”
{¶ 93} Dr. Darnall testified that Vrabel had told him he thought Susan and Lisa would rise from the dead “on Easter day.” Vrabel told Dr. Darnall that he believed his deceased father’s voice commanded him to “kill us or them.” Prior *202to trial, Vrabel filed a handwritten motion requesting a change of venue to the “spirit world” and to be “parachuted into an anti-American country handcuffed behind his back.”
LuWayne Annos, Special Counsel for the Mahoning County Prosecuting Attorney, for appellee.
{¶ 94} The record demonstrates bizarre actions of Vrabel at the time of the crime; a long period of psychiatric hospitalization to restore him to competency for trial; agreement by a number of psychiatric professionals that he suffered mental illness; inconsistent but repeated demands by him to proceed pro se based on the belief that appointed counsel were part of a larger conspiracy against him; repeated bizarre outbursts and behaviors during the trial; his refusal to offer mitigating evidence at the penalty phase; his denial of the existence of mental illness or any other mitigating factor, thereby effectively inviting the jury to recommend a death sentence; and his request to trial counsel to stand silent at sentencing.
{¶ 95} None of these facts, standing alone, would convince me that appellant’s mental health was impaired so as to outweigh the horrendous tragedy of the deaths of his two victims. However, in my view, the foregoing evidence viewed cumulatively establishes the presence of the R.C. 2929.04(B)(3) factor as well as the “other factors” contemplated by R.C. 2929.04(B)(7). The totality of these circumstances strongly militates against imposing the death sentence.
{¶ 96} This court has found in prior cases that the presence of the R.C. 2929.04(B)(3) factor necessitated the vacating of the death sentence where the defendant, because of a mental disease or defect, lacked substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of law. See State v. Lawrence (1989), 44 Ohio St.3d 24, 32, 541 N.E.2d 451; State v. Claytor (1991), 61 Ohio St.3d 234, 244-246, 574 N.E.2d 472.
{¶ 97} Additional mitigating factors favorable to Vrabel are revealed in the record. He lacked a significant history of prior criminal convictions or delinquency adjudications. R.C. 2929.04(B)(5). See, also, State v. Clemons (1998), 82 Ohio St.3d 438, 456, 696 N.E.2d 1009. Given his mental defect, Vrabel’s admitted intoxication at the time of the offense is also mitigating. See State v. D’Ambrosio (1995), 73 Ohio St.3d 141, 145, 652 N.E.2d 710
{¶ 98} Upon independent weighing, I cannot subscribe to the majority’s finding that the aggravating circumstance outweighs the mitigating factors beyond a reasonable doubt. I therefore dissent.
Pfeifer and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.
John B. Juhasz and Mary Jane Stephens, for appellant.